DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 17-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Invention II; drawn to a veneer element), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-22-21. Applicant’s election without traverse of Invention I (claims 1-16; drawn to a method of producing a veneer element), in the same reply, is acknowledged.

Claim Rejections - 35 USC § 112 Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 is indefinite in that “is at least 0.1 µm” indicates a value without an upper limit such that the scope of what the claim covers in this respect is not clearly defined. 
Claim 1 is indefinite in that it doesn’t a defect in the substrate and/or the sub-layer and/or to veneer layer to afford reciting that the sub-layer is visible through a defect in the veneer element.
Claim 2, the antecedent of “said defects” in unclear in that claim recites “a defect” in line 9 of claim 1. Does this refer to “defects” in the preamble of claim 1? Clarification is respectively requested.
Claim 3, that antecedent of “a defect” (Ln1) is not clearly defined. Is this the same as or different from the defects (preamble) and/or defect (Ln9) of claim 1?
Claim 4, “the dense portions” of the veneer layer lacks antecedent basis. 
Claim 6 is indefinite in that “is at least 1µm” (Lns1-2) indicates a value without an upper limit such that the scope of what the claim covers in this respect is not clearly defined.
Claim 8, “the CIELAB color space model” (Ln2) lacks antecedent basis.
Claim Rejections - 35 USC § 112 Fourth Paragraph

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 6, the limitation of claim 6 recites the same particle diameter of claim 1 from which claim 6 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pervan (US 2015/0197942 A1) in view of Pervan (US 2014/0044872 A1) .

Claims 1-2, 5-7 and 12-13, Pervan’942 teaches a method to produce a veneer element, comprising defects and dense portions, the method comprising:  
5●providing a substrate 2, 
●providing a sub-layer 3, comprising a binder and colored filler particles
(aluminum oxide which is white and ceramic – metallic powder form),
●applying the sub-layer 3 on a first surface of the substrate 2, 
●applying a veneer layer 1 on the sub-layer 3, and 
10●applying pressure to the veneer layer 1 and/or the substrate 2, thereby forming a colored veneer element wherein, after pressing, the sub-layer 3 is visible through a defect (i.e. colored portions) of the veneer element (¶s 13-14, 25, 62-63, 67 72). Areas of the veneer layer 1 that do not have defect are considered the dense portions as these area have pressed sub-layer 3 thereunder but not colored.  
Claims 1 and 5-7, Pervan’942 does not teach that the particles have a diameter of at least 0.1µm (70% with a diameter of 0.1µm to 1000µm). Pervan’862 teaches a structure having a core with a sub-layer there-over. The sub-layer comprises a binder with aluminum oxide particles 12 therein having a length, width and thickness (i.e. diameter) of 60-12 µm which falls within the claimed range – wherein at least 50% of the sub-layer 3 comprises these particles 12 (which falls within the claimed range of at least 70%) (¶18, 22-23). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Pervan’942 that the particles have a diameter 60-12 µm in amount of at least 50% as shown by Pervan’862 to be conventional and well-known in the art.
Claim 3, in Pervan’942, during pressing, the defects of the veneer layer 1 is at least partially filled with material originating from the sub-layer 3, comprising the20 particles. Claim 4, in Pervan’942, after pressing, the dense portions of the veneer layer 1 are substantially free from the particles originating from the sub-layer 3 in that the particles do not surface the veneer layer 1. Claim 8, the 35method of Pervan’942, modified, is the same as that claimed such that for the veneer element an L value of the particles is less than 67 in a CIELAB color space model. Claim 9, Pervan’942 teaches that the particles are provided in a dry form (¶66). Claims 10-11 and 14 in Pervan’942, modified, the particles may include melamine formaldehyde (organic; plastic) (Pervan’872: ¶s 18, 36) or wood (¶25-26). C 20laim 15, Pervan’942 teaches that the binder is a thermoplastic binder (¶34) or thermosetting binder (¶30). Claim 16, Pervan’942 teaches that the veneer element is a building panel (¶2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745